               Case 2:19-cr-00312 Document 58 Filed on 01/30/20 in TXSD Page 1 of 1
                             UNITED STATES DISTRICT COURT                              United States District Court
                          FOR THE SOUTHERN DISTRICT OF TEXAS                             Southern District of Texas

                                CORPUS CHRISTI DIVISION                                     ENTERED
                                                                                          January 30, 2020
UNITED STATES OF AMERICA                           §                                     David J. Bradley, Clerk
                                                   §
v.                                                 §       CR. NO. 2:19−cr−00312
                                                   §
Lance Esswein                                      §

                                       SENTENCING ORDER

    On January 30, 2020, the defendant pleaded guilty. A Presentence Investigation Report (PSR)
is ordered and a sentencing schedule is established as follows:

     1. No later than March 16, 2020, the United States Probation Office will complete an initial
        PSR and disclose the report to counsel pursuant to CrLR 32.4.

     2. No later than March 30, 2020, each counsel shall file written objections or a statement that
        there are no objections. All objections to the PSR based on law must be supported by
        reference to the applicable statutes, guidelines, and authorities. The objections must be filed
        with the Clerk of the Court, with copies provided the same day of filing to the U.S.
        Probation Officer and the Asst. U.S. Attorney handling the case. Any responses to
        objections shall be filed no later than April 2, 2020.

     3. No later than April 14, 2020, the United States Probation Office shall prepare the final PSR
        with an addendum addressing contested issues and furnish it to the Court and the parties.

     4. Any supporting documents for sentencing, such as letters or sentencing memorandums, must
        be filed by April 17, 2020.

     5. Any motions to continue must be filed no later than April 17, 2020. Failure to abide by this
        deadline may result in the motion being denied.

     6. On April 22, 2020, at 10:00 AM, the defendant must appear for sentencing.

     7. All parties and their counsel and the United States Probation Office shall comply fully with
        Local Rule 32 in the completion and review of the PSR.

        ORDERED on January 30, 2020.

                                                              By order of the Court.
                                                              Nelva Gonzales Ramos
                                                              United States District Judge
